Citation Nr: 0934580	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-15 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorders, including depression, dysthymia, general anxiety 
disorder, schizophrenia and posttraumatic stress disorder 
("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 
1971.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the 
Veteran's claims for service connection for acquired 
psychiatric disorders, including depression, dysthymia, 
general anxiety disorder and schizophrenia.  In a March 2005 
Statement of the Case ("SOC"), the Veteran's claim was 
readjudicated and recharacterized to include a claim for 
service connection for PTSD, which was also denied.

In June 2007, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the St. 
Petersburg RO.  A transcript of the hearing has been 
associated with the claims folder.

In November 2007, the Board remanded the Veteran's claim for 
further development.  In June 2009, the VA Appeals Management 
Center ("AMC") issued a Supplemental Statement of the Case 
("SSOC"), which continued to deny the Veteran's claims.  
The claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorders, including 
depression, dysthymia, general anxiety disorder, and 
schizophrenia, are not shown by competent medical evidence to 
be etiologically related to a disease, injury or event in 
service.

2.  The Veteran did not serve in combat, and his alleged in-
service stressors have not been verified.

3.  The most probative medical evidence of record establishes 
that the Veteran does not have PTSD as a result of an in-
service stressor event.


CONCLUSION OF LAW

Service connection for acquired psychiatric disorders, 
including depression, dysthymia, general anxiety disorder, 
schizophrenia and PTSD, is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated May 2007 
and July 2008.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claims.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, the 
July 2008 letter advised the Veteran that evidence from 
sources other than his service records may be submitted to 
corroborate his account of the claimed stressor(s) for PTSD 
claimed as a result of a personal assault in service.  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection is awarded.
The Board finds that these notice requirements have been 
satisfied by a letter issued in March 2006.  In this letter, 
the Veteran was advised of the evidence needed to 
substantiate his service connection claim.  He was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service personnel and service treatment 
records, post-service VA Medical Center ("VAMC") and 
private treatment records, and a VA examination (QTC) report 
dated October 2003.  The claims file also contains the 
Veteran's statements in support of his claim.  The Veteran 
has not referenced any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claim.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As 
noted above, the Veteran was afforded a VA general 
psychiatric examination in October 2003.  At that time, he 
was given Axis 1 diagnoses of general anxiety disorder, 
schizophrenia, and dysthymic disorder.  The examiner did not, 
however, offer an opinion as to the likelihood that such 
disorders were related to service.  For this reason, the 
Board has considered whether an additional VA examination is 
needed to clarify whether such disorders are related to his 
military service.  However, as will be discussed in greater 
detail below, the Board finds that there is no credible lay 
evidence suggesting that onset of symptoms during service, or 
a continuity of symptomatology thereafter, and no competent 
evidence otherwise linking any of these disorders to military 
service.  Therefore, as there is no credible lay or medical 
evidence suggesting an association between these disorders 
and service, the Board finds that the criteria for obtaining 
an examination or opinion are not met.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that following that examination, the 
Veteran was also given a diagnosis of PTSD, and he asserts 
that such disability is related to a personal assault in 
service.  However, in November 2007, the Board remanded the 
Veteran's claim in order to allow him to submit additional 
evidence necessary to substantiate his claim for service 
connection for PTSD based on a personal trauma incident in 
service.  The remand instructions stated that if the Veteran 
submitted the requested information, and the claimed 
stressors could be verified, he would be afforded a 
comprehensive VA psychiatric examination in order to obtain 
an opinion as to whether it was as least as likely as not 
that any or all of his claimed psychiatric disorders, 
including PTSD, were related to or had their onset in 
service.  However, as will be discussed in detail below, the 
Veteran did not submit any evidence that would allow VA to 
substantiate his claimed stressor.  Absent evidence 
corroborating the claimed stressor, an examination or opinion 
is not necessary, as even a diagnosis of PTSD and a medical 
opinion linking it to service could not serve to establish 
the occurrence of the claimed stressor.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all of the evidence is assembled, VA 
is responsible for determining whether it supports the claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  If the 
claimant fails to demonstrate any one element, denial of 
service connection will result.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005).

Additionally, service connection for psychoses may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§3.307(a)(3), 3.309(a) (2008).  

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) ("DSM-IV").  See 38 
C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV, as 
well as its more liberalizing standards, to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard (e.g., whether a person's exposure 
to a traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Nonetheless, the Board notes that to be accepted as a 
stressor for VA purposes, a veteran's statement must 
indicate, with as much specificity as possible, the time, 
place and details of the claimed stressor.  A very 
generalized stressor statement will not be sufficient to 
support a claim for PTSD in a non-combat Veteran.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2008); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  This may be established 
through "recognized military citations or other supportive 
evidence."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements).  
In such cases, the record must include service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of a claimed in-service 
stressor.  See Moreau at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997).  Because the question of whether a 
veteran was exposed to a stressor in service is a factual 
one, VA adjudicators are not bound to accept uncorroborated 
accounts of stressors or medical opinions based upon such 
accounts.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  It is important to 
note that, as stated by the Court, that "[j]ust because a 
physician or other health professional accepted [the] 
appellant's description of his Vietnam experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  

If a PTSD claim is based on Military Sexual Trauma ("MST") 
or an in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate his 
or her account of the stressor incident.  38 C.F.R. § 
3.304(f)(3) (2008).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the appellant's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 67 Fed. 
Reg. 10330-10332 (March 7, 2002).  As noted above, the 
Veteran was provided with appropriate notice in July 2008.

The Board notes that 38 C.F.R. § 3.304(f)(3) was revised in 
2002 to provide for specific notification to claimants 
alleging an undocumented personal assault in service 
concerning the types of evidence, other than service records, 
which could be submitted to corroborate such assault.  In 
particular, if a PTSD claim is based on an in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate his or her account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to the following: records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavioral changes that may constitute credible 
evidence of the stressor include, but are not limited to the 
following: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3); see Patton 
v. West, 12 Vet. App. 272 (1999) (holding that special VA 
Adjudication Procedure Manual evidentiary procedures apply in 
PTSD personal assault cases).


III.  Analysis

The Veteran contends that he has PTSD, as well as several 
other acquired psychiatric disorders, as a result of being 
physically and sexually assaulted during service.  See Board 
hearing transcript, June 2007.  As the evidentiary 
requirements for service connection for PTSD vary from those 
for service connection for other psychiatric disorders, the 
Board will analyze the Veteran's claim for service connection 
PTSD separately.

2.  Entitlement to service connection for PTSD.

As an initial matter, the Board notes that the Veteran's 
service treatment records contain no complaints of, treatment 
for, or diagnosis of PTSD or any other psychiatric disorders 
in service.  His January 1971 enlistment medical examination 
indicated normal findings.  Although the Veteran's service 
separation examination report is not of record, his service 
treatment records indicate treatment in service only for left 
ankle pain and a sinus condition.

As noted above, the Veteran contends that he was the victim 
of a personal assault during service.  Specifically, he 
claims that while standing on guard duty, 4-5 follow 
servicemen attacked him with a baseball bat and knocked him 
unconscious.  See VAMC treatment report, November 2008.  He 
says that when he awoke, he found blood in his underwear, 
leading him to conclude that he had also been raped and or 
sodomized.  Id.  In this regard, the Board notes that the 
Veteran's service records contain no documentation of any 
such incident, including no record of the observance of any 
physical injuries or that the Veteran sought treatment for 
any such injuries.  However, as noted above, because VA 
recognizes that sexual assaults often go unreported, the 
submission of additional types of evidence to support a claim 
for service connection for PTSD based on personal assault is 
permitted.  See 38 C.F.R. § 3.304(f)(3)

In this case, the Veteran contends that the fact that he 
requested an early "hardship" discharge from service should 
be accepted as proof that he was the victim of a personal 
assault.  See Post-Remand Brief, July 2009.  

A review of the Veteran's service personnel records reveals 
that in March 1971, just two month after enlisting, he 
applied for and was granted an early separation from service 
based on hardship or dependency.  On his application, the 
Veteran stated that because he had two small children and his 
wife was pregnant with their third child, being in the 
service presented a financial hardship because he was unable 
to support his family solely on the income he received from 
the Army.  See DA 2476.  He further averred that his mother 
was ill and was dependent upon him to take her to the doctor 
for medical treatment.  Id.  In support of these contentions, 
the Veteran signed a sworn affidavit stating that his wife 
and children were wholly dependent upon him for support, and 
also said that his mother suffered from arthritis and was 
unable to get to the doctor by herself.  He also submitted 
sworn affidavits from his former employer, who said that he 
would rehire the Veteran if he were discharged, and from a 
friend who stated that he knew that the Veteran's mother was 
seriously ill and depended on him to take her for medical 
treatment.  The Veteran also signed an acknowledgment on the 
application that read "I swear the facts set forth in this 
request for discharge are true to the best of my knowledge 
and belief."  Id.  There is no indication on the 
application, however, or in any of the Veteran's service 
personnel records that he had requesting an early discharge 
as a result of his claimed personal assault.

The claims folder reveals that following separation from 
service in March 1971, the Veteran did not complain of, or 
seek treatment for any psychiatric disorders until 
approximately March 1981, when he was evaluated and diagnosed 
with anxiety disorder with depressive features during an 
examination for the Commonwealth of Puerto Rico Insurance 
Fund.  The final diagnosis in July 1981 was depressive 
disorder paranoid personality.  In April 1983, he was 
reevaluated for complaints of uneasiness, nervousness and 
headaches.  The psychiatrist who wrote the report indicated 
that the Veteran reported having been involved in a motor 
vehicle accident ("MVA") in 1980 while working as an 
ambulance driver.  He said that although he returned to work, 
he was told that his work was deficient, and as a result, 
developed an emotional condition, for which he was under 
psychiatric care.  He was subsequently fired but continued 
receiving psychiatric treatment.  The examiner diagnosed him 
with dysthymic disorder.

In 1983, he applied for Social Security Disability Insurance 
("SSDI").  The Social Security Administration ("SSA") 
treatment records show that he reported having been involved 
in an MVA at work in February 1980.  In June 1983, SSA 
determined that the Veteran had generalized anxiety disorder, 
but that the severity of his impairment did not meet the 
criteria for a disability for SSDI purposes.  In October 
1983, SSA found that he also had severe dysthymic 
disturbance, but again concluded that the criteria for an 
award of SSDI had not been satisfied.  The Veteran appealed 
the decision, and in January 1984, appeared at an SSA hearing 
before an Administrative Law Judge.  During the hearing, he 
said that following the MVA, he could no longer drive an 
ambulance and his job was changed to transporting patients on 
stretchers.  The Veteran stated that he did that type of work 
for 11 years and eventually stopped in September 1982 because 
he felt that he did everything poorly and that everywhere he 
went, people gave him nasty looks.  He added "[f]rom then on 
I started feeling strange ... I left it to get treatment at the 
Fund because people bothered [me] and I was doing wrong 
according to them ... so I wanted to be alone."  See SSA 
hearing transcript, January 1984.  In August 1986, the 
Veteran was granted SSDI benefits based on a primary 
diagnosis of severe dysthymic disturbances, with an effective 
date of September 1982, the month that he stopped working.  
The SSA treatment records indicate that following the 
February 1980 MVA, he also developed a severe back disorder 
with pain and nervousness.  

In August 1984, the Veteran was seen at the Greater Lawrence 
Mental Health Center for a psychiatric evaluation.  The 
report states that the Veteran dated the onset of his then-
current psychiatric difficulties to approximately 1981, 
shortly after his MVA at work.  He said that he was also 
injured and was hospitalized for several days with a 
diagnosis of concussion and cervical strain.  He reported 
that he returned to work until he was laid off in September 
1982 due to a failure to perform his job according to 
expected standards.  The treatment notes indicate "[i]t is 
unclear exactly what happened during that time, but it 
appears as though [the Veteran] had become increasingly 
depressed and anxious,"  after which time, he received 
psychiatric treatment in Puerto Rico, where he suffered from 
insomnia, increased agitation, anxiety and depression.  He 
also noted a family history of mental illness.  The diagnosis 
was major depression with melancholia of the agitated type, 
and possible pseudo-dementia of affective illness.  Progress 
notes from September 1984 show that he reported anxiety and 
feelings of desperation, as well as sleep difficulties.  In 
December 1984, he reported complaints of auditory 
hallucinations.  Between August and October 1986, he reported 
that he was feeling "down" due to the recent deaths of his 
mother and brother. 

The claims folder also indicates that beginning in 1984, the 
Veteran began intermittent mental health treatment with Dr. 
Patricio Dhmitri pursuant to his continuing claim for SSDI.  
Although the claims folder does not contain these early 
records from Dr. Dhmitri, it does contain a letter dated 
March 1998, in which Dr. Dhmitri noted that he had examined 
the Veteran in 1993 for complaints of anxiety, depression, 
memory problems, and significant physical disorders, 
including hypertension and high cholesterol.  He wrote that 
the Veteran also had many psycho-social stressors and tended 
to be overly reactive to problems presented by his children, 
which further exacerbated his anxiety and depression.  During 
a mental status examination, the Veteran admitted to having 
experienced hallucinations, delusions and suicidal ideation.  
He further presented with symptoms of panic disorder, 
reporting that he experienced panic attacks 2-3 times per 
week.  Based on these symptoms, Dr. Dhmitri diagnosed the 
Veteran with dysthymia and panic disorder, and also noted 
that there was a question of whether he suffered from an 
organic mental disorder not otherwise specified ("NOS").

Treatment records from Caritas Holy Family Hospital, Greater 
Lawrence Mental Health Center and Bon Secours Hospital from 
September 1984 to July 1990 show treatment for symptoms of 
depression and a subsequent diagnosis of depression with 
psychotic features.  He was also treated with antidepressant 
medication. 

A November 1990 treatment record from the Massachusetts 
Department of Public Welfare Assistance Program indicates 
that the Veteran sought mental health treatment for 
complaints of depression, as well as a renewal of 
prescription pain medication.  At that time, he reported 
increased depression and anxiety secondary to his son's 
"chemical involvement."  

Also of record is a November 1995 treatment report from Dr. 
Stephanie Prior, who noted that the Veteran had a long 
history of depression and anxiety and was complaining of 
trouble sleeping and occasional night sweats.  She diagnosed 
the Veteran with insomnia without an etiology and encouraged 
him to get more exercise.

In November 2000, Dr. Dhmitri performed a psychological 
evaluation of the Veteran, which indicated that he was 
experiencing difficulties with some aspects of reality 
testing and orientation.  He also noted that the Veteran was 
significantly depressed and had a history of what appeared to 
be chronic depression of the recurrent type.  In the report, 
Dr. Dhmitri noted that the Veteran often felt unfulfilled, 
which he said was a sign of an established personality 
disorder with reactions to life situations that are 
ineffective and at times quite self-destructive.  He 
diagnosed the Veteran with major depression, recurrent, rule 
out organic mental disorder, NOS.  On Axis II, he diagnosed 
borderline intellectual functioning.  He added that although 
there were also some other signs of the possible presence of 
organic impairment, the causes and etiology of the 
organicity, if present, was not clear. 

As noted above, in October 2003, the Veteran was afforded a 
VA general psychiatric evaluation.  The Veteran told the 
examiner that he had only served in the army for a few months 
when he began to experience a "feeling of being closed in" 
and just could not adjust to the routine of the army.  See 
QTC examination report, October 2003.  The Veteran also said 
that prior to joining the army, he and his wife had two 
children and she was already expecting their third.  He noted 
that after returning from service, he had a difficult time 
adjusting to civilian life and had had several jobs.  He also 
noted that he had experienced hallucinations that had been 
present over the course of many years.  The examiner stated 
that the Veteran was a poor historian and could not provide 
very much detail pertaining to his symptoms, his thinking 
processes, etc.  During the mental status examination, the 
Veteran complained of feeling apprehension whenever he was 
alone in a room or in a room without any windows, generalized 
fear about everything in the surroundings, and, per his wife, 
periods of restlessness, palpitations, etc.  He also reported 
experiencing forgetfulness, auditory hallucinations, and the 
possibility of a fixed delusion that someone was following 
him.  It was noted that his overall emotional insight was 
very limited and he had some difficulty with immediate recall 
and recent memory.  The OTC examiner diagnosed the Veteran 
under Axis I with general anxiety disorder, schizophrenia, 
chronic, and dysthymic disorder.  He did not, however, offer 
an opinion as to the etiology for the Veteran's disorders, 
and he further indicated that a delineation of the Veteran's 
symptoms as belonging clearly and individually to each of the 
above diagnoses would be difficult because his thought 
processes were very disorganized, and he displayed a 
psychotic presentation, restlessness, apprehension, 
generalized fear and sadness.

In June 2007, the Veteran appeared at a hearing before the 
Board and presented testimony in support of his claims.  At 
that time, he again reported that he had been raped while 
standing on guard duty, but this time, said that only "a 
couple of guys" had been involved.  He also said that he was 
continuously harassed and was called "burrito" because he 
was from Puerto Rico and did not speak English well.  
Additionally, he reported that he had once spoken with the 
Army chaplain but did not state that he had told him about 
the alleged rape.  

As noted above, in November 2007, the Board remanded the 
Veteran's claim in order to notify him that additional types 
of evidence could be submitted to substantiate his service 
connection claim for PTSD based on personal assault.  This 
was accomplished in a letter dated July 2008.  In addition, 
the Veteran was also asked to provide specific information 
regarding his claimed stressor(s), including the unit to 
which he was assigned, the location where the unit was 
serving at the time of the alleged incident, the names of the 
service members involved, and the date of the alleged 
incident (within a two-month period).  In response, the 
Veteran submitted two statements from Dr. Dhmitri, dated 
October 2004 and November 2006, respectively, and a signed 
VCAA response, indicating that he had no additional 
information to submit.  He did not, however, provide any 
specific details about the alleged stressor to permit 
corroboration of the incident through independent means.

In the October 2004 statement, Dr. Dhmitri wrote that he had 
initially evaluated the Veteran in 1984, at which time he 
neither reported having served in the military, nor presented 
with any symptomatology suggestive of PTSD.  Rather, Dr. 
Dhmitri noted that he presented with symptoms of depression, 
memory and concentration problems, and cognitive deficits.  
At that time, the Veteran reported that he had been involved 
in an MVA at work, which had resulted in pain and 
nervousness.  Dr. Dhmitri said that he treated the Veteran on 
and off for these symptoms, as well as irritability and 
anxiety, for more than 20 years, and that over the years, he 
began to talk about military service, but only in very 
abstract terms as if it had only been a dream.  He said that 
the Veteran reported that he could not remember this "lost" 
time that he spent in service and only reported remembering 
such things as having been locked in a hospital room.  Id.  
He added that although the Veteran's direct memories about 
what had happened in service were unclear, he was aware that 
he had difficult and unpleasant associations with the Army 
and had been discharged before completing his initial service 
term.  Dr. Dhmitri concluded that the Veteran was suffering 
from "a very delayed PTSD condition," which was at least in 
part related to his experience in the military.  See letter 
from Dr. Dhmitri, October 2004.  

In the November 2006 statement, Dr. Dhmitri wrote that he was 
continuing to treat the Veteran, and that three years 
earlier, he had began to relate a series of recollections and 
memories of his time in the service.  Dr. Dhmitri wrote:

[The Veteran] has had slow, but increasingly more 
numerous recollections of his time in the United 
States Army.  Most recently, he believes that 
there may have been an incident or incidents of 
abuse, either physical or sexual or both, that may 
have taken place, although his memories of this 
are not vivid or clear.  What is clear is that 
[the Veteran] is having significant problems 
emotionally with reference to his stability and 
with his thought process. ... He continues to have 
marked sleep disturbance, depression, crying 
spells and rapid mood changes, as well as a high 
degree of irritability.  These symptoms, as well 
as flashbacks and nightmares[,] are consistent 
with a diagnosis of Post-Traumatic Stress 
Disorder.

Statement of Dr. Dhmitri, November 2006.

Based on a review of the complete evidence of record, the 
Board concludes that the evidence does not support the 
Veteran's claim for service connection for PTSD claimed as a 
result of a personal assault in service.  Although, as noted 
above, the Veteran was diagnosed by Dr. Dhmitri with PTSD, 
which he opined was at least in part a result of his military 
experiences, service connection for PTSD also requires 
verification of the claimed stressor or stressors.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2008).  In 
this case, the Veteran has failed to provide specific 
information that would assist VA in verifying his personal 
assault stressor, including the specific date, time and 
location of the occurrence, or the names of the alleged 
participants.  Although it is noted that he argues that his 
request for early discharge from service after only two 
months is evidence that the claimed incident took place, as 
noted above, his service records show that he specifically 
requested an early discharge due to family health and 
financial problems.  There is also no evidence in his service 
records that he suffered from depression, panic attacks, 
anxiety or sought any mental health counseling, requested a 
transfer out of his unit, suffered a deterioration in his 
work performance, engaged in substance abuse or evidenced any 
unexplained behavioral changes during his military service.  
Additionally, although he now claims that he spoke with a 
chaplain, he has not provided the name of the chaplain or 
otherwise offered any lay statements from individuals 
indicating that he had reported the assaults to them during 
or after service.  

Furthermore, following service, there is no evidence that he 
sought mental health treatment, was diagnosed with any mental 
health disorders, or displayed any specific behavioral 
changes that might serve as evidence of the claimed 
occurrence until some 10 years later, at which time the 
treatment records show that he was involved in an MVA at 
work, after which he reportedly became extremely nervous and 
developed an emotional condition.  It was at this time that 
he sought psychiatric treatment and subsequently applied for 
SSDI.   However, there is no indication in the evidence of 
record that he ever reported having been sexually assaulted 
in service until at least 2003, over 30 years after service.  
Nor is there any evidence that any of his behavioral changes, 
which apparently did not manifest until 1980, were attributed 
to an in-service personal assault until 2004, when his 
private physician wrote a statement in support of his claim 
for VA compensation benefits and opined that he had "a very 
delayed PTSD condition.  See statement of Dr. Dhmitri, 
October 2004.

In this regard, the Board also notes that Dr. Dhmitri stated 
that when he first began treating the Veteran in 1984, the 
Veteran neither mentioned ever having served in the military, 
nor presented with any signs or symptoms of PTSD.  He further 
noted that when the Veteran began to talk about his military 
experiences beginning some 20 years later, he said that he 
believed that there "may have been an incident or incidents 
of abuse, either physical or sexual or both, that may have 
taken place," although his memories of this were not vivid 
or clear.  See statement of Dr. Dhmitri, November 2006 
(emphasis added).  Nonetheless, based solely on the Veteran's 
claims of an alleged personal assault in service, Dr. Dhmitri 
concluded that he had PTSD that was in part caused by his 
military service.  

The Board notes that whether a physician provides a basis for 
his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

In this case, it appears that Dr. Dhmitri's opinion that the 
Veteran had "delayed" PTSD was based primarily on the 
Veteran's self-report of a sexual assault in service.  In 
reviewing the opinion of Dr. Dhmitri, the Board has 
considered the holding of the Court in Coburn v. Nicholson, 
19 Vet. App. 427 (2006), in which the Court held that the 
Board may not disregard a medical opinion based solely on the 
rationale that the medical opinion was based on a history 
provided by the Veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  In this case, however, as previously 
discussed, the Veteran's reports regarding his alleged in-
service sexual assault stressor are not corroborated, as 
required under the regulations governing an award of service 
connection for PTSD.  See generally Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
Accordingly, in this case, the medical opinion based upon the 
Veteran's reports lacks probative value and is entitled to no 
greater weight than are the reports of the Veteran himself.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (noting 
that the fact that the Veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
its holding that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  In this case, because Dr. Dhmitri's diagnosis of 
PTSD was based on the Veteran's unverified reports of a 
traumatic event in service, combined with the fact that the 
Veteran attested that he was requesting early discharge from 
service because of issues involving the health and welfare of 
his family, his report cannot serve to substantiate the 
Veteran's claim.

In light of this record, the Board concludes that the 
Veteran's reported in-service stressor has not been 
corroborated, and, in fact, based on the service personnel 
records, as well as post-service psychiatric treatment 
records, the Board finds that the greater weight of credible 
and probative evidence is against finding that the claimed 
in-service trauma, an alleged sexual assault, actually took 
place.  As noted above, the service medical, administrative, 
and personnel records are completely negative for complaints, 
notations, or indications of any sexual trauma or physical 
assault in service, and the post-service evidentiary record 
does not support or corroborate the Veteran's account of 
alleged trauma as a result of personal assault in service.  
Additionally, as noted above, VA has attempted to obtain 
additional information from the Veteran concerning his 
claimed stressor, however, despite the request for additional 
evidence, he has not provided any information that could be 
independently verified.  

Furthermore, the earliest post-service medical records 
showing treatment for psychiatric problems show that the 
Veteran himself dated the onset of his symptoms to a February 
1980 work-related MVA.  No reference was made at that time by 
the Veteran to his having experienced symptoms or having 
sustained any trauma in service.  In fact, it was not until 
after filing his claim for compensation for a psychiatric 
disability that he began to assert experiencing any trauma in 
service, and, since that time, it has been noted on several 
occasions that he appeared to be a poor historian or to be 
having difficulty recalling events in his past.  In this 
regard, the Board also observes that his report of the 
attacks in service have remained vague and inconsistent.  For 
these reasons, the Board concludes that the Veteran's recent 
reports of having been physically and sexually assaulted in 
service are not credible. 

In summary, a successful claim for service connection for 
PTSD requires verification of the claimed stressor, which is 
clearly lacking in this case.  In the absence of one of the 
required elements under 38 C.F.R. § 3.304(f), the claim for 
service connection for PTSD must be denied.  The "benefit-
of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is 
not applicable, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to service connection for acquired 
psychiatric disorders, including depression, dysthymia, 
general anxiety disorder and schizophrenia.

The Veteran also claims that he suffers from other 
psychiatric disorders related to his military service, 
including the claimed sexual assault.

As noted above, the Veteran's service treatment records are 
negative for any complaints of, treatment for, or diagnoses 
of any mental health disorders.  Following service, there is 
also no indication that the Veteran sought treatment for, or 
was diagnosed with any psychological or psychiatric disorders 
within the one-year period following service.  As such, 
presumptive service connection is not warranted.  

Notwithstanding the foregoing presumptive provisions, a 
Veteran is not precluded from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

As previously discussed, the evidence reveals that following 
service, the Veteran did not seek treatment for any mental 
disorders until March 1981 when he was diagnosed with an 
anxiety disorder with depressive disorder and paranoid 
personality.  See Commonwealth of Puerto Rico Insurance Fund 
records, March and July 1981.  This treatment and diagnosis 
took place following his 1980 work-related MVA; the Veteran 
himself later dated the onset of his psychiatric problems to 
approximately 1981, when he began to manifest signs of 
insomnia, increased agitation, anxiety and depression after 
the accident.  See Greater Lawrence Mental Health Center 
record, August 1984.  He subsequently stopped working in 
September 1982, although it is unclear based on the Veteran's 
contradictory statements whether he was laid off or quit his 
job on his volition.  In August 1984, he was diagnosed with 
major depression with melancholia of the agitated type and 
possible pseudo-dementia of affective illness.  Id.  It was 
further noted that a history of mental illness ran in his 
family.  Id.  

The August 1986 SSA disability determination indicated that 
the Veteran was disabled due to a primary diagnosis of severe 
dysthymic disturbances with an effective date of September 
1982.  

Between August and October 1986, the Veteran reported that he 
was feeling down due to the recent deaths of his mother and 
brother.

In 1993, Dr. Dhmitri evaluated the Veteran for complaints of 
anxiety, depression, memory problems and significant physical 
disorders.  He specifically noted that the Veteran had many 
additional psycho-social stressors and tended to be overly 
reactive to his childrens' problems, which further 
exacerbated his anxiety and depression.  See letter from Dr. 
Dhmitri, March 1998.  In 2000, Dr. Dhmitri noted that the 
Veteran often felt unfulfilled, which he said was a sign of 
an established personality disorder with reactions to life 
situations that are ineffective and at times quite self-
destructive.  See psychological evaluation, November 2000.

As noted above, when examined by VA in October 2003, the 
examiner indicated, after a thorough review of the claims 
file and a complete examination, that the Veteran complained 
of experiencing a "feeling of being closed in" shortly 
after entering service, and reported that he could not adjust 
to the military routine.  He further noted that the Veteran 
was a poor historian.  He diagnosed the Veteran with general 
anxiety disorder, chronic schizophrenia and dysthymic 
disorder.  He was not, however, able to determine the 
etiology for the Veteran's disorders due to the 
disorganization of his thought processes, as well as his 
psychotic presentation, restlessness, apprehension, 
generalized fear and sadness.

Based on a review of the evidence or record, the Board again 
concludes that the greater weight of probative medical 
evidence is against finding that the Veteran's has an 
acquired psychiatric disorder, including depression, 
dysthymia, general anxiety disorder and schizophrenia, that 
is related to military service.  The Board recognizes that 
VA, private treatment records and SSA records document 
various psychiatric diagnoses.  However, none of the medical 
evidence, including the Veteran's service treatment reports, 
links any of these current psychiatric disorders to his 
military service.  In fact, the most probative evidence of 
record indicates that these disorders stemmed from and 
manifested following his February 1980 work-related MVA, 
after which time, he began to suffer from nervousness and 
subsequently sought psychiatric treatment.  As noted above, 
the Veteran himself dated the onset of his psychiatric 
disorders to 1981, after his accident.  See Greater Lawrence 
Mental Health Center record, August 1984.

In this regard, the Board notes that following separation 
from service in 1971, the Veteran did not seek treatment for 
any mental disorders until some 10 years later.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount 
of time that passed between service and the first treatment 
or documented complaint of record of any psychiatric 
disorders is evidence that weighs against the Veteran's 
claims.

The Board has considered the Veteran's assertions that he has 
several acquired psychiatric disorders as a result of his 
military service.  However, while the Veteran is competent to 
describe his symptoms, the Board finds that there is no 
evidence of record to show that he has the specialized 
medical education, training and experience necessary to 
render a competent medical opinion linking any current 
psychiatric disorder to his military service.  Thus, his 
statements that he developed a psychiatric condition as a 
result of his active duty are not competent and have no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); 38 C.F.R. § 3.159(a)(1) (2008).

Furthermore, to the extent that the Veteran is asserting that 
any of the symptoms of his current disorders had their onset 
in service, the Board finds such assertions not credible.  As 
discussed in detail above, the Veteran has reported that he 
underwent severe in-service trauma, including an alleged 
sexual assault, but the service medical, administrative, and 
personnel records are completely negative for complaints, 
notations, or indications of any sexual trauma or physical 
assault in service, and the post-service evidentiary record 
does not support or corroborate the Veteran's account of 
alleged trauma as a result of personal assault in service.  
Furthermore, the earliest post-service medical records show 
that the Veteran himself reported that his symptomatology 
appeared only after the MVA that occurred in 1981.  The Board 
finds the more contemporaneous statements offered during the 
course of medical treatment to be more credible in 
determining the onset of his symptoms than the more recent 
statements he has made attributing his problems to trauma in 
service. 

Accordingly, the Board concludes that the competent medical 
evidence of record does not establish that the Veteran's 
current acquired psychiatric disorders including depression, 
dysthymia, general anxiety disorder and schizophrenia are 
related to his military service.  The "benefit-of-the-
doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for acquired psychiatric 
disorders, including depression, dysthymia, general anxiety 
disorder, schizophrenia and PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


